 

Exhibit 10.5(a)

SCHEDULE OF OFFICERS AND DIRECTORS WHO HAVE ENTERED INTO INDEMNIFICATION
AGREEMENTS

(as of March 13, 2015)

 

 

NAME

  

POSITION

Lee K. Barba

  

Director

Michael S. Egan

  

Chief Executive Officer

Gregory J. Franchina

  

Chief Information Officer

Ian V. Jacobs

 

Director

John H. Lewis

  

Director

Jonathan R. Mather

  

Director

Michael J. McConnell

 

Chairman of the Board of Directors

Robert W. O’Hare

  

Chief Financial Officer

Walter L. Turek

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 